PER CURIAM.
Appellants timely brought this appeal seeking review of an order of the circuit court that approved, ratified, confirmed, and adopted the general magistrate’s recommendation that a final judgment of foreclosure be entered in favor of the plaintiff. Although the court adopted that recommendation, it failed to enter a final judgment. Because the judicial labor required to enter a final judgment of foreclosure has yet to be concluded, the appeal is premature. Cf. § 45.0315, Fla. Stat. (2010) (providing that the indebtedness may be cured and a foreclosure sale prevented “by paying the amount of moneys specified in the judgment, order, or decree of foreclosure”); Fla. R. Civ. P. Form 1.996(a) (“Final Judgment of Foreclosure”). Therefore, the order did not complete the judicial labor required of the cause and the appeal is premature. See Caufield v. Cantele, 837 So.2d 371, 375 (Fla.2002) (reaffirming the traditional test for finality requiring that “no further action by the court will be necessary”). Accordingly, the appeal is dismissed.
PADOVANO, MARSTILLER, and OSTERHAUS, JJ., concur.